PER CURIAM.
On the appeal of Charles Andrew Warren, we reverse the trial court’s order directing him to pay a $29,079.69 child support arrear-age. See McClish v. Lee, 633 So.2d 56 (Fla. 5th DCA), rev. denied, 640 So.2d 1107 (Fla.1994). On the cross-appeal of Sara Lynn Warren, we vacate the order denying her petition to increase alimony and remand this matter to the trial court for a determination of whether the reversal of the award of child support arrearage affects the alimony award. On remand, the parties may present additional evidence on the alimony issue.
REVERSED and REMANDED for further proceedings.
HARRIS, C.J., and DIAMANTIS and THOMPSON, JJ., concur.